TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00039-CR


Carl Wayne Bradberry, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TARRANT COUNTY, 371ST JUDICIAL DISTRICT

NO. 0800191R, HONORABLE JAMES R. WILSON, JUDGE PRESIDING






Appellant Carl Wayne Bradberry pleaded guilty to driving while intoxicated, third 
offense.  See Tex. Pen. Code Ann. §§ 49.04(a), .09(b) (West Supp. 2002).  The district court
adjudged him guilty and assessed punishment at imprisonment for nine years and a $500 fine.  The
court suspended imposition of sentence and placed appellant on community supervision.

Appellant's retained attorney moved to withdraw in a motion stating that in his
opinion there were no meritorious grounds for appeal.  Appellant consented to the motion, which
was granted.  Appellant was given time to employ substitute counsel but did not do so.  We have
examined the record and find no fundamental error or other matter that should be considered in the
interest of justice.

The judgment of conviction is affirmed.


				__________________________________________
				Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Affirmed
Filed:   July 26, 2002
Do Not Publish